In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1328V
                                          UNPUBLISHED


    THOMAS ROCHE,                                               Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: August 26, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Decision Awarding Damages; Pain
                                                                and Suffering; Influenza (Flu);
                         Respondent.                            Shoulder Injury Related to Vaccine
                                                                Administration (SIRVA).


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

      On October 6, 2020, Thomas Roche filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of the influenza (“flu”) vaccine administered on
October 4, 2018. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters. Because the parties could not informally resolve the
appropriate award for pain and suffering, they were ordered to file briefs setting forth their
respective arguments and were notified that I would resolve this dispute via an expedited
“Motions Day” hearing, which ultimately took place on August 26, 2022.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner seeks an award of $65,000.00 in compensation for Petitioner’s actual
pain and suffering. Respondent recommends an award of $45,000.00.

       After listening to the arguments of both sides, I issued an oral ruling on damages
constituting my findings of fact and conclusions of law, pursuant to Section 12(d)(3)(A),
at the conclusion of the August 26, 2022, hearing. An official recording of the proceeding
was taken by a court reporter, although a transcript has not yet been filed in this matter. I
hereby fully adopt and incorporate that oral ruling as officially recorded.

       As referenced during my oral ruling, in another recent decision I discussed at
length the legal standard to be considered in determining damages and prior SIRVA
compensation within SPU. I fully adopt and hereby incorporate my prior discussion in
Sections II and III of Friberg v. Sec’y Health & Hum. Servs., No. 19-1727, 2022 WL
3152827, at *1-4 (Fed. Cl. Spec. Mstr. July 6, 2022) to the instant ruling and decision.
Additionally, the official recording of my oral ruling includes my discussion of various
comparable cases as well as specific facts relating to Petitioner’s medical history and
experience that further informed my decision awarding damages herein.

      Based on my consideration of the complete record as a whole and for the reasons
discussed in my oral ruling, pursuant to Section 12(d)(3)(A), I find that $60,000.00
represents a fair and appropriate amount of compensation for Petitioner’s actual
pain and suffering.3

      Accordingly, I award Petitioner a lump sum payment of $60,390.00
(representing $60,000.00 for pain and suffering, plus $390.00 for actual
unreimbursed expenses4) in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

          The Clerk of Court is directed to enter judgment in accordance with this decision.5

          IT IS SO ORDERED.
                                                                  s/Brian H. Corcoran
                                                                  Brian H. Corcoran
                                                                  Chief Special Master




3
 Since this amount is being awarded for actual, rather than projected, pain and suffering, no reduction to
net present value is required. See Section 15(f)(4)(A); Childers v. Sec’y of Health & Hum. Servs., No. 96-
0194V, 1999 WL 159844, at *1 (Fed. Cl. Spec. Mstr. Mar. 5, 1999) (citing Youngblood v. Sec’y of Health &
Hum. Servs., 32 F.3d 552 (Fed. Cir. 1994)).
4
    The parties stipulated to the amount for prior unreimbursed expenses. Joint Status Report (ECF No. 38).
5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2